Citation Nr: 0840761	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  00-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran filed a timely notice of disagreement 
(NOD) opposing the regional office's decision of April 1989, 
which denied service connection for a bone cyst of the right 
leg.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from November 1974 to December 
1974, and from April 1976 to June 1976.

This matter came before the Board of Veterans' Appeals 
(Board) from  a determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that it could not accept the veteran's April 1999 notice of 
disagreement (NOD) opposing its April 1989 denial of a claim 
of entitlement to service connection for a bone cyst of the 
right leg.  

In March 2001 the Board found that the veteran's notice of 
disagreement was not timely.  The Board also determined that 
rating decisions of April 6, 1989 and June 7, 1994 were not 
based on clear and unmistakable error (CUE).  The veteran 
appealed the Board's March 2001 decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In June 2004 the Court 
determined that, as the veteran had not presented arguments 
with respect to his allegations of CUE, and that those claims 
were considered abandoned.  The Court also vacated and 
remanded the issue regarding timeliness of the veteran's 
April 1999 NOD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its June 2004 Memorandum Decision, the Court determined 
that the Board failed to discuss adequately the requirement 
that VA must provide notice to the appellant of the 
information and evidence necessary to substantiate his claim, 
and failed to discuss the requirement that such notice must 
indicate which party is responsible for attempting to obtain 
any such information or evidence.  The Court concluded that 
it would be pure and unfounded speculation to determine that 
once given appropriate notice, the appellant could not 
provide or lead VA to obtain the information or evidence 
necessary to substantiate his claim.  It determined that it 
was preferable for the  Board to make the necessary factual 
findings in the first instance, prior to any discussion of 
prejudice.

In light of the above discussion, the Board finds that 
additional development is in order.  Accordingly, the case is 
REMANDED for the following action:

Issue to the appellant appropriate notice 
regarding the evidence and information 
necessary to establish the timeliness of 
a notice of disagreement.  Such notice 
should indicate which party is 
responsible for attempting to obtain any 
such information or evidence.  

If upon completion of the requested actions, the claims 
remain denied, the case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




